            Case 1:20-cv-08594-CM Document 5 Filed 02/26/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PAUL J. DELORENZO JR.,

                                 Plaintiff,
                                                                     20-CV-8594 (CM)
                     -against-
                                                                 ORDER OF DISMISSAL
MIKE SCHIFF; DR. WEISS,

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff, proceeding pro se, and was detained in the Sullivan County Jail when he filed

this action. Plaintiff submitted a request to proceed in forma pauperis (IFP) with his complaint

but he did not submit a prisoner authorization. By order dated October 16, 2020, the Court

directed Plaintiff to either pay the $400.00 1 in fees or complete, sign, and submit a prisoner

authorization. The order was returned to the Court on November 17, 2020, because Plaintiff was

no longer detained in the Sullivan County Jail. A review of Plaintiff’s original submission

revealed that Plaintiff included a letter with an alternate mailing address because Plaintiff

believed that he would soon be released. The Clerk of Court then mailed the October 16, 2020

order to Plaintiff at the mailing address indicated in his letter.

        Because Plaintiff had been released, by order dated December 22, 2020, the Court

directed Plaintiff, within thirty days, to submit an amended IFP application or pay the $400.00 in

fees required to file a civil action in this Court. That order was mailed to Plaintiff at the mailing

address indicated in his letter and specified that failure to comply would result in dismissal of the

complaint. Plaintiff has not filed an amended IFP application or paid the fees. Accordingly, the

complaint is dismissed without prejudice. See 28 U.S.C. §§ 1914, 1915.

        1
          On December 1, 2020, the filing fees required to file a federal civil action increased to
$402.00 – a $350.00 filing fee plus a $52.00 administrative fee. Because Plaintiff’s action was
filed prior to December 1, 2020, the increased filing fees do not apply to this action.
            Case 1:20-cv-08594-CM Document 5 Filed 02/26/21 Page 2 of 2



         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.

Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     February 26, 2021
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  2
